DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges no priority is claimed.
​
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “temporally synchronize the simulation of the at least one radar target and the simulation of the at least one additional event.” The “term” temporarily is a relative term. The meets and bounds of the term “temporarily” cannot be determined. The applicant needs to clarify if the term “temporarily” is claimed for a predefined time interval or some other characteristics. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Vencel et al. (US 5,457,463), and further in view of Rolfsmeier et al. (US 2017/0010346 A1).
Regarding Claim 1, Vencel et al. (‘463) discloses “a radar target simulation system for simulating at least one radar target (Figure 1; column 1 lines 1-7: electromagnetic environment generators and in particular to radar return signal generators...testing a radar system; column 3 lines 21-35: at least one target profile generator means, a respective target data and radar data processing means for receiving digital data from said radar representative of at least the mode and parametric information of said radar and said target profile generator means and generating a digital signal representative of the relative azimuth, elevation, range and velocity of a target, and a radio frequency interface means operating at an intermediate frequency of said radar for receiving a target data and radar data processing means signal and providing an analog phase coherent simulated radar return signal to said radar), the radar target simulation system comprising 
a processing circuit (Figure 1: target data processing system software and hardware 13-14),
Radar is connected with the processing circuit (Figure 1: Radar 16 is connected with target data processing system software and hardware 13 -14),
generating an input signal (Figure 1: radar signals generated from pulsed doppler radar 16), and 
the processing circuit being configured to: receive the input signal (Figure 1: target data processing system software and hardware 13 -14 receives radar signals generated from pulsed doppler radar 16), 
simulate the at least one radar target based on the input signal (column 3 lines 23-30: at least one target profile generator means...a respective target data and radar data processing means for receiving digital data from said radar representative of at least the mode and parametric information of said radar and said target profile generator means and generating a digital signal representative of the relative azimuth, elevation, range and velocity of a target), 
          simulate at least one additional event, the at least one additional event being associated with at least one of the at least one radar target and an environment of the at least one radar target (column 5 lines 19-29: a pulsed doppler radar 16 supplies mode, transmitter pulse timing and antenna position data to each target data processing system... navigation data1 maybe simulated to mimic the flight path programmed by the user, alternatively information is obtained from the pilot simulation equipment being manipulated by the pilot under test so that greater realism can be achieved), and 
generate an output signal based on the simulation of the at least one radar target and based on the simulation of the at least one additional event (column 5 lines 30-38: each target data processing system calculates from the given position and aspect of the target, its relative position to the aircraft and from current radar status data, a set of target return signal parameters is generated for the next processing cycle of the radar...one of those parameters is the target return delay which is directly related to the range of the target from the aircraft radar...other parameters include relative target location and aspect; column 7 lines 15-23: the Target Processor 25 uses own-aircraft motion data distributed to it by the Interceptor Processor 22, target scenario data provided by the Target Profile Generator 12 and radar status data supplied by the Data Acquisition Processor 23 to calculate target synthesis parameters as required by the Target IF Synthesizer 18 device which in turn generates a radar return signal; column 7 lines 33-40: the Clutter Processor 26 uses own-aircraft motion data from the Interceptor Processor 22, clutter scenario data derived from additional information input to the Target Profile Generator 12 and radar status data derived from the Data Acquisition Processor 23 to calculate clutter synthesis parameters as required by the Clutter RF Synthesizer Circuit 27 to generate a radar clutter return signal which is combined into the radar return signal path; column 7 lines 41-49: the Target Processor 25 an ECM processor 28 may be adapted to take up the same virtual location as the Target Processor and mimic the same functions however it will contain the means to generate Electronic Counter Measure signals...likewise the ECM RF Synthesizers 29 are used like the Target RF Synthesizers 18 to generate and combine the ECM processor output signals into the radar return signal path)”.  
Vencel et al. (‘463) does not explicitly disclose:
“an antenna array that is connected with the processing circuit”,
“the antenna array being configured to receive a radar signal from a device under test”,
“the input signal generated by the antenna array”,
generate an output signal “for the antenna array” based on the simulation.
Rolfsmeier et al. (‘346) relates to a test bench for testing a distance radar instrument. Rolfsmeier et al. (‘346) teaches “an antenna array that is connected with the processing circuit (paragraph 7: radar emulation device comprising at least one radar antenna and a computer unit; paragraph 40: Figure 1: radar emulation device 3 having radar antenna 4 and computer unit 5; paragraph 12: radar antenna, computer unit), 
the antenna array being configured to receive a radar signal from a device under test (paragraph 11: the test bench according to the disclosed system includes a radar emulation device that extends over an angular range in front of the distance radar instrument such that the obstacle with relative position and speed can be simulated in this angular range with mutually distinguishable angles)”, thereby
the input signal generated “by the antenna array (paragraph 20: radar antennas also reliably receive the strongly directional scanning radar signal and the distance radar instrument is able to reliably receive the reflection radar signals)”,
generate an output signal “for the antenna array” based on the simulation (paragraph 12: the test bench is configured in such a way that the radar emulation device comprises a positioning system for moving the radar antenna over the angular range such that the obstacle can be simulated with predetermined relative position and speed in this angular range; paragraph 22: the test bench has such a design that the azimuthal portion of the position of the simulated obstacle is set by the azimuthal position of the detecting radar antenna of the radar emulation device...if the object to be simulated moves in the azimuthal direction, there is a change in the radar antenna responsible for receiving the scanning radar signal; paragraph 28: the test bench for testing a distance radar instrument for determining distance and speed of obstacles, the radar emulation device is connected to the distance radar instrument in a closed control loop in such a way that the obstacle can be simulated in real time...such a simulation design is also referred to as a hardware-in-the-loop simulation)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar target simulation system of Vencel et al. (‘463) with the teaching of Rolfsmeier et al. (‘346) for representing situations of the surroundings of radar device in a realistic way (Rolfsmeier et al. (‘346) – paragraph 5). In addition, both the prior art references, (Vencel et al. (‘463) and Rolfsmeier et al. (‘346)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, using simulator or testbench for modeling the target or obstacle with specific characteristics.  
Regarding Claim 2, which is dependent on independent claim 1, Vencel et al. (‘463)/Rolfsmeier et al. (‘346) discloses the radar target simulation system of claim 1. Vencel et al. (‘463) further discloses “the additional event comprises at least one of an static object in the environment, a dynamic object in the environment, an effect associated with an acceleration of the radar target, a change of a radar cross section of the radar target, an effect associated with a three-dimensional movement of the radar target, a multipath propagation of a radar signal reflected by the simulated radar target, and an interference source generating an interference radar signal (column 5 lines 9-14: target data is received by a target profile generator 12 which produces data representative of the following target parameters, relative target azimuth, relative target elevation, range, range rate, and target return signal level (based on target aspect, range and radar cross-section of target; column 5 lines 19-29: receive inertial navigation data obtained from the target profile generator 12 as in a ground based application...navigation data maybe simulated to mimic the flight path, alternatively information is obtained from the pilot simulation equipment so that greater realism can be achieved)”.  
Regarding Claim 3, which is dependent on independent claim 1, Vencel et al. (‘463)/Rolfsmeier et al. (‘346) discloses the radar target simulation system of claim 1. Vencel et al. (‘463) further discloses “the processing circuit is configured to simulate the at least one radar target and the at least one additional event over a predefined time interval (column 9 lines 59-64: BIT return signal self-test procedure occurs at times and for durations designated to ensure optimum operation of the radar it can be concluded that the target return signal generator is also adequately tested and calibrated to match the requirements of the overall system)”.  
Regarding Claim 4, which is dependent on independent claim 1, Vencel et al. (‘463)/Rolfsmeier et al. (‘346) discloses the radar target simulation system of claim 1. Vencel et al. (‘463) further discloses “the processing circuit is configured to temporally synchronize the simulation of the at least one radar target and the simulation of the at least one additional event (column 4 lines 59-65: applications resulting from the airborne use of radar return signal generators include real time  radar performance testing; column 6 lines 26-37: real-time navigational data is acquired from the aircraft's navigational equipment, making the actions of the pilot a interactive part of the target generation scenario...the radar target generator can be programmed to react to the pilot/aircraft actions to produce a more realistic target response; column 6 lines 55-62: the Target Profile Generator 22 is used as the operator interface for the Radar Return Signal Generator 10, having functions which allow the operator to input a target scenario, display the scenario details, arrange the scenario into a form suitable for real-time application and provide scenario storage and retrieval facilities; column 9 lines 59-64: BIT return signal self-test procedure occurs at times and for durations designated to ensure optimum operation of the radar)”.  
Regarding Claim 7, which is dependent on independent claim 1, Vencel et al. (‘463)/Rolfsmeier et al. (‘346) discloses the radar target simulation system of claim 1. Vencel et al. (‘463) further discloses “the processing circuit is configured to generate the output signal based on at least one of a simulated trajectory of the radar target, an angle of the radar target with respect to the device under test, and a velocity of the radar target (column 3 lines 24-30: target data and radar data processing means for receiving digital data from said radar representative of at least the mode and parametric information of said radar and said target profile generator means and generating a digital signal representative of the relative azimuth, elevation, range and velocity of a target)”.  
Regarding Claim 14, which is dependent on independent claim 1, Vencel et al. (‘463)/Rolfsmeier et al. (‘346) discloses the radar target simulation system of claim 1.
Vencel et al. (‘463) does not explicitly disclose “the radar target simulation system is established as an automotive radar target simulation system.”
Rolfsmeier et al. (‘346) relates to a test bench for testing a distance radar instrument. Rolfsmeier et al. (‘346) teaches “the radar target simulation system is established as an automotive radar target simulation system (paragraph 5: the test benches that provide realistic situations of the surroundings. Test benches are often used to test individual components from motor vehicles and control devices of motor vehicles in the laboratory under real physical conditions).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar target simulation system of Vencel et al. (‘463) with the teaching of Rolfsmeier et al. (‘346) for representing situations of the surroundings of radar device in a realistic way (Rolfsmeier et al. (‘346) – paragraph 5). In addition, both the prior art references, (Vencel et al. (‘463) and Rolfsmeier et al. (‘346)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, using simulator or testbench for modeling the target or obstacle with specific characteristics.  
Regarding independent Claim 15, which is a corresponding method claim of independent system claim 1, Vencel et al. (‘463)/Rolfsmeier et al. (‘346) discloses all the claimed invention as shown above for claim 1.
Regarding Claim 16, which is dependent on independent claim 15, and which is a corresponding method claim of system claim 2, Vencel et al. (‘463)/Rolfsmeier et al. (‘346) discloses all the claimed invention as shown above for claim 2.
Regarding Claim 17, which is dependent on independent claim 15, and which is a corresponding method claim of system claim 3, Vencel et al. (‘463)/Rolfsmeier et al. (‘346) discloses all the claimed invention as shown above for claim 3.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Vencel et al. (US 5,457,463)/Rolfsmeier et al. (US 2017/0010346 A1), and further in view of Ward et al. (US 3,982,244).
Regarding Claim 5, which is dependent on independent claim 1, Vencel et al. (‘463)/Rolfsmeier et al. (‘346) discloses the radar target simulation system of claim 1.
Vencel et al. (‘463)/Rolfsmeier et al. (‘346) does not explicitly disclose “the processing circuit is configured to simulate several additional events simultaneously or consecutively.”
Ward et al. (‘244) relates to a simulation apparatus and method for tracking radars. Ward et al. (‘244) teaches “the processing circuit is configured to simulate several additional events simultaneously or consecutively (column 2 lines 33-59: Figure 1: the simulator 10 is comprised of a plurality of simulator channels, with each channel being adapted to provide particular simulations of signals with which the radar must respond to...simulator 10 is shown to comprise a target channel simulator 100, a multipath channel simulator 200, a clutter channel simulator 300 and an electronic countermeasures (ECM) channel simulator 400)2.”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar target simulation system of Vencel et al. (‘463)/Rolfsmeier et al. (‘346) with the teaching of Ward et al. (‘244) allowing radar tracking accuracies over a wide range to be obtained while limiting the operating space requirements (Ward et al. (‘244) – column 2 lines 11-20). In addition, both the prior art references, (Vencel et al. (‘463), Rolfsmeier et al. (‘346), Ward et al. (‘244)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, using simulator or testbench for modeling the target or channel characteristics.  

Claims 6, 11-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vencel et al. (US 5,457,463)/Rolfsmeier et al. (US 2017/0010346 A1), and further in view of Dolan (US 2020/0184027 A1).
Regarding Claim 6, which is dependent on independent claim 1, Vencel et al. (‘463)/Rolfsmeier et al. (‘346) discloses the radar target simulation system of claim 1. Vencel et al. (‘463)/Rolfsmeier et al. (‘346) does not explicitly disclose “the processing circuit is configured to choose at least one additional event from a set of additional events according to a predefined rule or statistically.”
Dolan (‘027) relates to system and method for modeling physical objects in a simulation consistent with a radar return. Dolan (‘027) teaches “the processing circuit is configured to choose at least one additional event from a set of additional events according to a predefined rule or statistically (paragraph 42:  models need not be physically realistic in all modalities...generate radar returns that may differ substantially from the optical model in simulation... a simulation is a mathematical model of an environment that generally defines a coordinate space and physical rules that govern the environment...the physical rules can describe gravity, air resistance, and signal transmission within the environment...when an object model is added to a simulation, a simulated object is created that interacts with the environment and other objects in the simulation).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar target simulation system of Vencel et al. (‘463)/Rolfsmeier et al. (‘346) with the teaching of Dolan (‘027) for representing situations of the surroundings of radar device in a realistic way create a realistic simulation of a real-world environment more efficiently (Dolan (‘027) – paragraph 18). In addition, both the prior art references, (Vencel et al. (‘463), Rolfsmeier et al. (‘346), Dolan (‘027)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, using simulator or testbench for modeling the target or object with specific characteristics.  
Regarding Claim 11, which is dependent on independent claim 1, Vencel et al. (‘463)/Rolfsmeier et al. (‘346) discloses the radar target simulation system of claim 1. Vencel et al. (‘463)/Rolfsmeier et al. (‘346) does not explicitly disclose “the antenna array is configured to generate and transmit a wireless test signal based on the output signal.”
Dolan (‘027) relates to system and method for modeling physical objects in a simulation consistent with a radar return. Dolan (‘027) teaches “the antenna array is configured to generate and transmit a wireless test signal based on the output signal (paragraph 47: the vehicle 502 may be connected to a wired or wireless computer network, and the sensor data transferred to the simulation host 504 via the computer network).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar target simulation system of Vencel et al. (‘463)/Rolfsmeier et al. (‘346) with the teaching of Dolan (‘027) for representing situations of the surroundings of radar device in a realistic way create a realistic simulation of a real-world environment more efficiently (Dolan (‘027) – paragraph 18). In addition, both the prior art references, (Vencel et al. (‘463), Rolfsmeier et al. (‘346), Dolan (‘027)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, using simulator or testbench for modeling the target or object with specific characteristics.  
Regarding Claim 12, which is dependent on independent claim 11, Vencel et al. (‘463)/Rolfsmeier et al. (‘346) discloses the radar target simulation system of claim 11. Vencel et al. (‘463)/Rolfsmeier et al. (‘346) does not explicitly disclose “an analysis circuit, wherein the device under test is configured to receive the test signal and to generate a set of measurement data based on the test signal, and wherein the analysis circuit is configured to assess a performance of the device under test based on the set of measurement data.”
Dolan (‘027) relates to system and method for modeling physical objects in a simulation consistent with a radar return. Dolan (‘027) teaches “an analysis circuit, wherein the device under test is configured to receive the test signal and to generate a set of measurement data based on the test signal (paragraph 48: the environment generator 516 uses the sensor data provided by the vehicle 502 to generate a set of object models that correspond to real-world objects in the real-world environment...the vehicle 502 provides the environment generator 516 with information that identifies a set of objects detected by the vehicle 502), and 
wherein the analysis circuit is configured to assess a performance of the device under test based on the set of measurement data (paragraph 48: outputs of such detections may be bounding boxes, segmentations, or other indications of sensor data associated with the individual objects and/or classifications (object type), confidences...the environment generator 516 processes the sensor data to identify objects detected by the vehicle 502, and identifies the sensor data associated with each object detected).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar target simulation system of Vencel et al. (‘463)/Rolfsmeier et al. (‘346) with the teaching of Dolan (‘027) for representing situations of the surroundings of radar device in a realistic way create a realistic simulation of a real-world environment more efficiently (Dolan (‘027) – paragraph 18). In addition, both the prior art references, (Vencel et al. (‘463), Rolfsmeier et al. (‘346), Dolan (‘027)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, using simulator or testbench for modeling the target or object with specific characteristics.  
Regarding Claim 13, which is dependent on claim 12, Vencel et al. (‘463)/Rolfsmeier et al. (‘346) discloses the radar target simulation system of claim 12. Vencel et al. (‘463)/Rolfsmeier et al. (‘346) does not explicitly disclose “the set of measurement data is associated with an estimate of at least one property of the radar target or at least one property of the environment of the radar target.”
Dolan (‘027) relates to system and method for modeling physical objects in a simulation consistent with a radar return. Dolan (‘027) teaches “the set of measurement data is associated with an estimate of at least one property of the radar target or at least one property of the environment of the radar target (paragraph 48: outputs of such detections may be bounding boxes, segmentations, or other indications of sensor data associated with the individual objects and/or classifications (object type), confidences, and the like...the environment generator 516 processes the sensor data to identify objects detected by the vehicle 502, and identifies the sensor data associated with each object detected).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar target simulation system of Vencel et al. (‘463)/Rolfsmeier et al. (‘346) with the teaching of Dolan (‘027) for representing situations of the surroundings of radar device in a realistic way create a realistic simulation of a real-world environment more efficiently (Dolan (‘027) – paragraph 18). In addition, both the prior art references, (Vencel et al. (‘463), Rolfsmeier et al. (‘346), Dolan (‘027)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, using simulator or testbench for modeling the target or object with specific characteristics.  
Regarding Claim 18, which is dependent on independent claim 15, and which is a corresponding method claim of system claim 6, Vencel et al. (‘463)/Rolfsmeier et al. (‘346)/Dolan (‘027) discloses all the claimed invention as shown above for claim 6.

Claims 8-10 and 19-21are rejected under 35 U.S.C. 103 as being unpatentable over Vencel et al. (US 5,457,463)/Rolfsmeier et al. (US 2017/0010346 A1), and further in view of Maples et al. (US 4,660,041).
Regarding Claim 8, which is dependent on independent claim 1, Vencel et al. (‘463)/Rolfsmeier et al. (‘346) discloses the radar target simulation system of claim 1. Vencel et al. (‘463)/Rolfsmeier et al. (‘346) does not explicitly disclose “the processing circuit is configured to generate a first preliminary output signal based on the simulation of the at least one radar target, and wherein the processing circuit is configured to generate a second preliminary output signal based on the simulation of the at least one additional event.”
Maples et al. (‘041) relates to the field of scene simulators for target tracking. Maples et al. (‘041) teaches “the processing circuit is configured to generate a first preliminary output signal based on the simulation of the at least one radar target, and wherein the processing circuit is configured to generate a second preliminary output signal based on the simulation of the at least one additional event (column 6 lines 32-47: computer 500 contains the parameters of the scene desired to be simulated and translates those parameters into activation signals...elements 510-550 are all under the control of activation signals from computer 500...the scene simulator in Figure 4 can also be configured to add a second scene or to add background clutter...computer system and control interface 440 comprises computer 500 and another set of elements similar to those elements 510-550...one set of elements creates the primary control signals and an identical set of elements generates background control signals...both the background control signals and the primary control signals are switched to antenna array 410 through switch 450 and combined with the illumination signal at the antenna systems in array 410 to form the scene simulation signals).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar target simulation system of Vencel et al. (‘463)/Rolfsmeier et al. (‘346) with the teaching of Maples et al. (‘041) for creating proper scene or object simulation signals more effectively (Maples et al. (‘041) – column 4 line 61-column 5 line 2). In addition, both the prior art references, (Vencel et al. (‘463), Rolfsmeier et al. (‘346), Maples et al. (‘041)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, using simulator or testbench for modeling the target or scene with specific characteristics.  
Regarding Claim 9, which is dependent on claim 8, Vencel et al. (‘463)/Rolfsmeier et al. (‘346)/Maples et al. (‘041) discloses the radar target simulation system of claim 8. Vencel et al. (‘463) further discloses “the processing circuit is configured to temporally synchronize the first preliminary output signal and the second preliminary output signal (column 4 lines 59-65: applications resulting from the airborne use of radar return signal generators include real-time radar performance testing; column 6 lines 26-37: there is no need for a preprogrammed aircraft flight plan since real-time navigational data is acquired from the aircraft's navigational equipment, making the actions of the pilot an interactive part of the target generation scenario...the radar target generator can be programmed to react to the pilot/aircraft actions to produce a more realistic target response; column 6 lines 55-62: the Target Profile Generator 22 is used as the operator interface for the Radar Return Signal Generator 10, having functions which allow the operator to input a target scenario, display the scenario details, arrange the scenario into a form suitable for real-time application and provide scenario storage and retrieval facilities) at last over a predefined time interval (column 9 lines 59-64: BIT return signal self-test procedure occurs at times and for durations designated to ensure optimum operation of the radar it can be concluded that the target return signal generator is also adequately tested and calibrated to match the requirements of the overall system)”.  
Regarding Claim 10, which is dependent on claim 8, Vencel et al. (‘463)/Rolfsmeier et al. (‘346)/Maples et al. (‘041) discloses the radar target simulation system of claim 8. Vencel et al. (‘463) further discloses “the processing circuit is configured to superpose the first preliminary output signal and the second preliminary output signal in order to generate the output signal for the antenna array (column 4 lines 59-65: applications resulting from the airborne use of radar return signal generators include real-time  radar performance testing; column 6 lines 26-37: there is no need for a preprogrammed aircraft flight plan since real-time navigational data is acquired from the aircraft's navigational equipment, making the actions of the pilot a interactive part of the target generation scenario. Indeed, the radar target generator can be programmed to react to the pilot/aircraft actions to produce a more realistic target response; column 6 lines 55-62: the Target Profile Generator 22 is used as the operator interface for the Radar Return Signal Generator 10, having functions which allow the operator to input a target scenario, display the scenario details, arrange the scenario into a form suitable for real-time application and provide scenario storage and retrieval facilities; column 6 lines 32-47: computer 500 contains the parameters of the scene desired to be simulated and translates those parameters into activation signals...elements 510-550 are all under the control of activation signals from computer 500...the scene simulator in Figure 4 can also be configured to add a second scene or to add background clutter...computer system and control interface 440 comprises computer 500 and another set of elements similar to those elements 510-550...one set of elements creates the primary control signals and an identical set of elements generates background control signals...both the background control signals and the primary control signals are switched to antenna array 410 through switch 450 and combined with the illumination signal at the antenna systems in array 410 to form the scene simulation signals)”.  
Regarding Claim 19, which is dependent on independent claim 15, and which is a corresponding method claim of system claim 8, Vencel et al. (‘463)/Rolfsmeier et al. (‘346)/Maples et al. (‘041) discloses all the claimed invention as shown above for claim 8.
Regarding Claim 20, which is dependent on claim 19, and which is a corresponding method claim of system claim 9, Vencel et al. (‘463)/Rolfsmeier et al. (‘346)/Maples et al. (‘041) discloses all the claimed invention as shown above for claim 9.
Regarding Claim 21, which is dependent on claim 19, and which is a corresponding method claim of system claim 10, Vencel et al. (‘463)/Rolfsmeier et al. (‘346)/Maples et al. (‘041) discloses all the claimed invention as shown above for claim 10.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Josefsberg et al. (US 10,598,764 B2) related to sensors for autonomous vehicles (for example, Self-Driving Cars) and to systems that use ultra-low phase noise frequency synthesizer for RADAR Sensor Applications for autonomous vehicles. Josefsberg et al. (‘764) manipulates simulation plots to analyze radar data.
Yavari et al. compares the measurement and simulation results by normalizing the data at each point to the maximum amplitude of real frequency peak in measurement and simulation, respectively...with the more complex but more realistic models, the occupancy sensor can accurately measure the respiration frequency at optimum points, which is same as the one obtained with sinusoidal models.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner interprets “navigation path” as the claimed “additional event.”
        2 Figure 1 of Ward (‘244) shows that the additional events (multipath channel simulator, clutter channel simulator, ECM channel simulator) performed simultaneously or consecutively.